Exhibit 10.2

 

EXECUTION COPY

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into by and between Mark
Stein (“Executive”) and IAC/InterActiveCorp, a Delaware corporation (the
“Company”), and is effective June 28, 2018 (the “Effective Date”).

 

WHEREAS, the Company desires to establish its right to the services of
Executive, in the capacity described below, on the terms and conditions
hereinafter set forth, and Executive is willing to accept such employment on
such terms and conditions.

 

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
Executive and the Company have agreed and do hereby agree as follows:

 

1A.                             EMPLOYMENT.  During the Term (as defined below),
the Company shall employ Executive, and Executive shall be employed, as
Executive Vice President and Chief Strategy Officer.  During Executive’s
employment with the Company, Executive shall do and perform all services and
acts necessary or advisable to fulfill the duties and responsibilities as are
commensurate and consistent with Executive’s position and shall render such
services on the terms set forth herein.  During Executive’s employment with the
Company, Executive shall report directly to the Company’s Chief Executive
Officer (or if the Company does not have a Chief Executive Officer, to its
Chairman and Senior Executive) (hereinafter referred to as the “Reporting
Officer”).  Executive shall have such powers and duties with respect to the
Company as may reasonably be assigned to Executive by the Reporting Officer, to
the extent consistent with Executive’s position.  Executive agrees to devote all
of Executive’s working time, attention and efforts to the Company and to perform
the duties of Executive’s position in accordance with the Company’s policies as
in effect from time to time.

 

2A.                             TERM.  This Agreement shall commence on the
Effective Date and shall continue for a period of one (1) year.  This Agreement
shall automatically be renewed for successive one-year periods in perpetuity
unless one party hereto provides written notice to the other, at least ninety
(90) days prior to the end of the then current one-year employment period, that
it elects not to extend this Agreement, which notice shall be irrevocable (any
such notice, a “Non-Renewal Notice”).  The period beginning on the date hereof
and ending on the first anniversary hereof or, if the Agreement is renewed
pursuant to the prior sentence, the last day of the last one-year renewal
period, shall be referred to hereinafter as the “Term”.

 

Notwithstanding anything to the contrary in this Section 2A, Executive’s
employment hereunder may be terminated in accordance with the provisions of
Section 1 of the Standard Terms and Conditions attached hereto.

 

--------------------------------------------------------------------------------


 

3A.                             COMPENSATION.

 

(a)                                 BASE SALARY.  During the period that
Executive is employed with the Company hereunder, the Company shall pay
Executive an annual base salary of $550,000 (the “Base Salary”), payable in
equal biweekly installments (or, if different, in accordance with the Company’s
payroll practice as in effect from time to time).  The Base Salary may be
increased from time to time in the discretion of the Company.  For all purposes
under this Agreement, the term “Base Salary” shall refer to the Base Salary as
in effect from time to time.

 

(b)                                 DISCRETIONARY BONUS AND EQUITY AWARDS. 
During the period that Executive is employed with the Company hereunder,
Executive shall be eligible to receive discretionary annual bonuses and equity
awards.

 

(c)                                  BENEFITS.  From the Effective Date through
the date of termination of Executive’s employment with the Company for any
reason, Executive shall be entitled to participate in any welfare, health and
life insurance and pension benefit programs as may be adopted from time to time
by the Company on the same basis as that provided to similarly situated
employees of the Company.  Without limiting the generality of the foregoing,
Executive shall be entitled to the following benefits:

 

(i)                                     Reimbursement for Business Expenses. 
During the period that Executive is employed with the Company hereunder, the
Company shall reimburse Executive for all reasonable, necessary and documented
expenses incurred by Executive in performing Executive’s duties for the Company,
on the same basis as similarly situated employees and in accordance with the
Company’s policies as in effect from time to time.

 

(ii)                                  Vacation.  During the period that
Executive is employed with the Company hereunder, Executive shall be entitled to
paid vacation each year, in accordance with the plans, policies, programs and
practices of the Company applicable to similarly situated employees of the
Company generally.

 

4A.                             NOTICES.  All notices and other communications
under this Agreement shall be in writing and shall be given by first-class mail,
certified or registered with return receipt requested, or by hand delivery, or
by overnight delivery by a nationally recognized carrier, in each case to the
applicable address set forth below, and any such notice is deemed effectively
given when received by the recipient (or if receipt is refused by the recipient,
when so refused):

 

If to the Company:

IAC/InterActiveCorp
555 West 18th Street
New York, New York 10011
Attention:  General Counsel

 

 

If to Executive:

At the most recent address of file for Executive at IAC

 

Either party may change such party’s address for notices by notice duly given
pursuant hereto.

 

2

--------------------------------------------------------------------------------


 

5A.                             GOVERNING LAW; JURISDICTION.  This Agreement and
the legal relations thus created between the parties hereto (including, without
limitation, any dispute arising out of or related to this Agreement) shall be
governed by and construed under and in accordance with the internal laws of the
State of New York without reference to its principles of conflicts of laws.  Any
such dispute will be heard and determined before an appropriate federal court
located in the State of New York in New York County, or, if not maintainable
therein, then in an appropriate New York state court located in New York County,
and each party hereto submits itself and its property to the non-exclusive
jurisdiction of the foregoing courts with respect to such disputes.  The parties
hereto acknowledge and agree that this Agreement was executed and delivered in
the State of New York, that the Company is headquartered in New York City and
that, in the course of performing duties hereunder for the Company, Executive
shall have multiple contacts with the business and operations of the Company, as
well as other businesses and operations in the State of New York, and that for
those and other reasons this Agreement and the undertakings of the parties
hereunder bear a reasonable relation to the State of New York.  Each party
hereto: (i) agrees that service of process may be made by mailing a copy of any
relevant document to the address of the party set forth above, (ii) waives to
the fullest extent permitted by law any objection which it may now or hereafter
have to the courts referred to above on the grounds of inconvenient forum or
otherwise as regards any dispute between the parties hereto arising out of or
related to this Agreement, (iii) waives to the fullest extent permitted by law
any objection which it may now or hereafter have to the laying of venue in the
courts referred to above as regards any dispute between the parties hereto
arising out of or related to this Agreement and (iv) agrees that a judgment or
order of any court referred to above in connection with any dispute between the
parties hereto arising out of or related to this Agreement is conclusive and
binding on it and may be enforced against it in the courts of any other
jurisdiction.

 

6A.                             COUNTERPARTS.  This Agreement may be executed in
several counterparts, each of which shall be deemed to be an original but all of
which together will constitute one and the same instrument.

 

7A.                             STANDARD TERMS AND CONDITIONS.  Executive
expressly understands and acknowledges that the Standard Terms and Conditions
attached hereto are incorporated herein by reference, deemed a part of this
Agreement and are binding and enforceable provisions of this Agreement. 
References to “this Agreement” or the use of the term “hereof” shall refer to
this Agreement and the Standard Terms and Conditions attached hereto, taken as a
whole.

 

8A.                             SECTION 409A OF THE INTERNAL REVENUE CODE.

 

(a)                                 This Agreement is not intended to constitute
a “nonqualified deferred compensation plan” within the meaning of Section 409A
of the Internal Revenue Code of 1986, as amended, and the rules and regulations
issued thereunder (“Section 409A”).  It is intended that any amounts payable
under this Agreement and the Company’s and Executive’s exercise of authority or
discretion hereunder shall comply with and avoid the imputation of any tax,
penalty or interest under Section 409A of the Code.  This Agreement shall be
construed and interpreted consistent with that intent.

 

3

--------------------------------------------------------------------------------


 

(b)                                 To the extent that any reimbursement
pursuant to this Agreement is taxable to Executive, Executive shall provide the
Company with documentation of the related expenses promptly so as to facilitate
the timing of the reimbursement payment contemplated by this Section 8(b), and
any reimbursement payment due to Executive pursuant to such provision shall be
paid to Executive on or before the last day of Executive’s taxable year
following the taxable year in which the related expense was incurred.  Such
reimbursement obligations pursuant to this Agreement are not subject to
liquidation or exchange for another benefit and the amount of such benefits that
Executive receives in one taxable year shall not affect the amount of such
benefits that Executive receives in any other taxable year.

 

[The Signature Page Follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and
delivered by its duly authorized officer and Executive has executed and
delivered this Agreement on June 28, 2018.

 

 

IAC/InterActiveCorp

 

 

 

 

 

/s/ GREGG WINIARSKI

 

By:

Gregg Winiarski

 

Title:

Executive Vice President, General Counsel & Secretary

 

 

 

 

 

/s/ MARK STEIN

 

Mark Stein

 

--------------------------------------------------------------------------------


 

STANDARD TERMS AND CONDITIONS

 

1.                                      TERMINATION OF EXECUTIVE’S EMPLOYMENT.

 

(a)                                 DEATH.  In the event Executive’s employment
hereunder is terminated by reason of Executive’s death, the Company shall pay
Executive’s designated beneficiary or beneficiaries, within thirty (30) days of
Executive’s death in a lump sum in cash, (i) Executive’s Base Salary through the
end of the month in which death occurs and (ii) any other Accrued Obligations
(as defined in Section 1(f) below).

 

(b)                                 DISABILITY.  If, as a result of Executive’s
incapacity due to physical or mental illness (“Disability”), Executive shall
have been absent from the full-time performance of Executive’s duties with the
Company for a period of four (4) consecutive months and, within thirty (30) days
after written notice is provided to Executive by the Company (in accordance with
Section 4A hereof), Executive shall not have returned to the full-time
performance of Executive’s duties, Executive’s employment under this Agreement
may be terminated by the Company for Disability.  During any period prior to
such termination during which Executive is absent from the full-time performance
of Executive’s duties with the Company due to Disability, the Company shall
continue to pay Executive’s Base Salary at the rate in effect at the
commencement of such period of Disability, offset by any amounts payable to
Executive under any disability insurance plan or policy provided by the
Company.  Upon termination of Executive’s employment due to Disability, the
Company shall pay Executive within thirty (30) days of such termination (i)
Executive’s Base Salary through the end of the month in which termination occurs
in a lump sum in cash, offset by any amounts payable to Executive under any
disability insurance plan or policy provided by the Company; and (ii) any other
Accrued Obligations (as defined in Section 1(f) below).

 

(c)                                  TERMINATION FOR CAUSE OR RESIGNATION
WITHOUT GOOD REASON.  Executive may voluntarily terminate his employment
hereunder other than for Good Reason (as defined below) at any time prior to the
expiration of the Term.  Upon the termination of Executive’s employment by the
Company for Cause (as defined below), or by Executive other than for Good
Reason, the Company shall have no further obligation hereunder, except for the
payment of any Accrued Obligations (as defined in Section 1(f) below).  As used
herein, “Cause” shall mean:  (i) the plea of guilty or nolo contendere to, or
conviction for, the commission of a felony offense by Executive; provided,
however, that after indictment, the Company may suspend Executive from the
rendition of services, but without limiting or modifying in any other way the
Company’s obligations under this Agreement; provided, further, that Executive’s
employment shall be immediately reinstated if the indictment is dismissed or
otherwise dropped and there is not otherwise grounds to terminate Executive’s
employment for Cause; (ii) a material breach by Executive of a fiduciary duty
owed to the Company; (iii) a material breach by Executive of any of the
covenants made by Executive in Section 2 hereof; (iv) Executive’s continued
willful or gross neglect of the material duties required by this Agreement; or
(v) a material violation by Executive of any Company policy pertaining to
ethics, wrongdoing or conflicts of interest, which policy had been disseminated
to Executive or otherwise made generally available prior to such violation;
provided, that in the case of conduct described in clauses (iii), (iv) or (v)
above which is capable of being cured, Executive shall have a period of

 

--------------------------------------------------------------------------------


 

ten (10) days after Executive is provided with written notice in which to cure,
which notice specifically identifies the breach, the nature of the willful or
gross neglect, or the violation that the Company believe constitutes Cause.

 

(d)                                 TERMINATION BY THE COMPANY OTHER THAN FOR
DEATH, DISABILITY OR CAUSE OR RESIGNATION BY EXECUTIVE FOR GOOD REASON.  If
Executive’s employment hereunder is terminated prior to the expiration of the
Term by the Company for any reason other than Executive’s death or Disability or
for Cause, or if Executive terminates his employment hereunder prior to the
expiration of the Term for Good Reason, then

 

(i)                                     the Company shall pay to Executive an
amount equal to the Base Salary that would be paid for twelve (12) months from
the date of such termination (the “Severance Period”);

 

(ii)                                  the Company shall pay Executive within
thirty (30) days of the date of such termination in a lump sum in cash any
Accrued Obligations (as defined in Section 1(f) below);

 

(iii)                               any compensation awards of Executive based
on, or in the form of, Company equity (e.g. restricted stock, restricted stock
units, stock options or similar instruments) that are outstanding and unvested
at the time of such termination but which would, but for a termination of
employment, have vested during the Severance Period shall vest as of the date of
such termination of employment; provided, however, that any outstanding award
with a vesting schedule that would, but for a termination of employment, have
resulted in a smaller percentage (or none) of the award being vested through the
end of the Severance Period than if it vested annually pro rata over its vesting
period shall, for purposes of this provision, be treated as though it vested
annually pro rata over its vesting period (e.g., if 100 RSUs were granted 2.7
years prior to the date of termination and vested pro rata on the first five
anniversaries of the grant date and 100 RSUs were granted 1.7 years prior to the
date of termination and vested on the fifth anniversary of the grant date, then
on the date of termination 20 RSUs from the first award and 40 RSUs from the
second award would vest); and provided further that any amounts that would vest
under this provision but for the fact that outstanding performance conditions
have not been satisfied shall vest only if, and at such point as, such
performance conditions are satisfied; and

 

(iv)                              any then vested options of Executive
(including options vesting as a result of (iii) above) to purchase Company
equity, shall remain exercisable through the date that is eighteen (18) months
following the date of such termination or, if earlier, through the scheduled
expiration date of such options.

 

The payment to Executive of the severance benefits described in Section 1(d)(i)
shall be subject to Executive’s execution and non-revocation of a general
release of the Company and its affiliates, in a form substantially similar to
that used for similarly situated executives of the Company and its affiliates,
such general release to be executed and promptly delivered to the Company (and
in no event later than 21 days following Executive’s termination of employment,
or such longer period as may be required by applicable law) and Executive’s
compliance with the restrictive covenants set forth in Section 2 hereof.  Any
severance benefits due to Executive

 

2

--------------------------------------------------------------------------------


 

pursuant to Section 1(d)(i) shall be paid in equal biweekly installments (or, if
different, in accordance with the Company’s payroll practice as in effect from
time to time) over the course of a period of twelve (12) months beginning in the
second month following the month in which Employee’s Separation from Service (as
such term is defined below) took place.

 

For purposes of this Agreement, “Good Reason” shall mean the occurrence of any
of the following without Executive’s prior written consent:  (A) the material
diminution in Executive’s Base Salary, (B) a material adverse change in
reporting structure such that Executive is no longer reporting to the Reporting
Officer, (C) a material adverse change in Executive’s title, duties or level of
responsibilities as compared to those existing as of the Effective Date,
excluding for this purpose any such change that is an isolated and inadvertent
action not taken in bad faith but including any circumstance under which the
Company is no longer publicly traded and is controlled by another company, or
(D) the material relocation of Executive’s principal place of employment from
the location in effect as of the Effective Date (e.g., outside of the greater
New York City metropolitan area); provided, however, that in no event shall
Executive’s resignation be for “Good Reason” unless (x) an event or circumstance
set forth in clauses (A), (B), (C) or (D) shall have occurred and Executive
provides the Company with written notice thereof within thirty (30) days after
Executive has initial knowledge of the occurrence or existence of such event or
circumstance, which notice specifically identifies the event or circumstance
that Executive believes constitutes Good Reason, (y) the Company fails to
correct the circumstance or event so identified within thirty (30) days after
the receipt of such notice, and (z) Executive resigns within ninety (90) days
after the date of delivery of the notice referred to in clause (x) above.

 

(e)                                  OFFSET.  If Executive obtains other
employment during the period of time in which the Company is required to make
payments to Executive pursuant to Section 1(d)(i) above, the amount of any such
remaining payments to be provided to Executive shall be reduced by the amount of
compensation earned by Executive from such other employment through the end of
such period (provided that for purposes of calculating which portion of the
payments made under Section 1(d)(i) are subject to reduction, any delay in the
Company making payments by virtue of Sections 1(d) or 6 shall not be taken into
account).  For purposes of this Section 1(e), Executive shall have an obligation
to inform the Company regarding Executive’s employment status following
termination and during the period of time in which the Company is making
payments to Executive under Section 1(d)(i) above.

 

(f)                                   ACCRUED OBLIGATIONS.  As used in this
Agreement, “Accrued Obligations” shall mean the sum of: (i) any portion of
Executive’s accrued but unpaid Base Salary through the date of death or
termination of employment for any reason, as the case may be; (ii) any
compensation previously earned but deferred by Executive (together with any
interest or earnings thereon) that has not yet been paid and that is not
otherwise to be paid at a later date pursuant to the executive deferred
compensation plan of the Company, if any, and (iii) any reimbursements that
Executive is entitled to receive under Section 3A(c)(i) of the Agreement.

 

3

--------------------------------------------------------------------------------


 

(g)                                  NOTICE OF NON-RENEWAL.  If the Company
delivers a Non-Renewal Notice to Executive then, provided Executive’s employment
hereunder continues through the expiration date then in effect, effective as of
such expiration date the Company and Executive shall have the same rights and
obligations hereunder as they would if the Company had terminated Executive’s
employment hereunder prior to the end of the Term for any reason other than
Executive’s death, Disability or Cause.

 

2.                                      CONFIDENTIAL INFORMATION;
NON-SOLICITATION; AND PROPRIETARY RIGHTS.

 

(a)                                 CONFIDENTIALITY.  Executive acknowledges
that, while employed by the Company, Executive will occupy a position of trust
and confidence.  The Company, its subsidiaries and/or affiliates shall provide
Executive with “Confidential Information” as referred to below.  Executive shall
not, except as may be required to perform Executive’s duties hereunder or as
required by applicable law, without limitation in time, communicate, divulge,
disseminate, disclose to others or otherwise use, whether directly or
indirectly, any Confidential Information regarding the Company and/or any of its
subsidiaries and/or affiliates.

 

“Confidential Information” shall mean information about the Company or any of
its subsidiaries or affiliates, and their respective businesses, employees,
consultants, contractors, clients and customers that is not disclosed by the
Company or any of its subsidiaries or affiliates for financial reporting
purposes or otherwise generally made available to the public (other than by
Executive’s breach of the terms hereof) and that was learned or developed by
Executive in the course of employment by the Company or any of its subsidiaries
or affiliates, including (without limitation) any proprietary knowledge, trade
secrets, data, formulae, information and client and customer lists and all
papers, resumes, and records (including computer records) of the documents
containing such Confidential Information.  Executive acknowledges that such
Confidential Information is specialized, unique in nature and of great value to
the Company and its subsidiaries or affiliates, and that such information gives
the Company and its subsidiaries or affiliates a competitive advantage. 
Executive agrees to deliver or return to the Company, at the Company’s request
at any time or upon termination or expiration of Executive’s employment or as
soon thereafter as possible, all documents, computer tapes and disks, records,
lists, data, drawings, prints, notes and written information (and all copies
thereof) furnished by the Company and its subsidiaries or affiliates or prepared
by Executive in the course of Executive’s employment by the Company and its
subsidiaries or affiliates.  As used in this Agreement, “subsidiaries” and
“affiliates” shall mean any company controlled by, controlling or under common
control with the Company.

 

(b)                                 NON-COMPETITION.  In consideration of this
Agreement, and for other good and valuable consideration provided hereunder, the
receipt and sufficiency of which are hereby acknowledged by Executive, Executive
hereby agrees and covenants that, during Executive’s employment with the Company
and for a period of (12) twelve months thereafter, Executive shall not, without
the prior written consent of the Company, directly or indirectly, engage in or
become associated with a Competitive Activity.  For purposes of this Section
2(b): (i) a “Competitive Activity” means any business or other endeavor
involving products or services that are the same or similar to products or
services (the “Company Products or Services”) that any business of the Company
is engaged in providing as of the date hereof or at any time during the Term,
provided such business or endeavor is in the United States, or in any foreign
jurisdiction in which the Company provides, or has provided during the Term, the
relevant Company Products or Services, and (ii) Executive shall be considered to
have become

 

4

--------------------------------------------------------------------------------


 

“associated with a Competitive Activity” if Executive becomes directly or
indirectly involved as an owner, principal, employee, officer, director,
independent contractor, representative, stockholder, financial backer, agent,
partner, member, advisor, lender, consultant or in any other individual or
representative capacity with any individual, partnership, corporation or other
organization that is engaged in a Competitive Activity.  Notwithstanding
anything else in this Section 2(b:, (i) Executive may become employed by a
partnership, corporation or other organization that is engaged in a Competitive
Activity so long as Executive has no direct or indirect responsibilities or
involvement in the Competitive Activity, (ii) Executive may own, for investment
purposes only, up to five percent (5%) of the outstanding capital stock of any
publicly-traded corporation engaged in a Competitive Activity if the stock of
such corporation is either listed on a national stock exchange or on the NASDAQ
National Market System and if Executive is not otherwise affiliated with such
corporation, (iii) if Executive’s employment hereunder is terminated by the
Company for any reason other than Executive’s death, Disability or Cause, or by
Executive for Good Reason, then the restrictions contained in this Section 2(b)
shall lapse, and (iv) Executive shall only be subject to the restrictions
contained in this Section 2(b) to the extent the activity that would otherwise
be prohibited by this section poses a reasonable competitive threat to the
Company, which determination shall be made by the Company in good faith.

 

(c)                                  NON-SOLICITATION OF EMPLOYEES.  Executive
recognizes that he will possess Confidential Information about other employees,
consultants and contractors of the Company and its subsidiaries or affiliates
relating to their education, experience, skills, abilities, compensation and
benefits, and inter-personal relationships with suppliers to and customers of
the Company and its subsidiaries or affiliates.  Executive recognizes that the
information he will possess about these other employees, consultants and
contractors is not generally known, is of substantial value to the Company and
its subsidiaries or affiliates in developing their respective businesses and in
securing and retaining customers, and will be acquired by Executive because of
Executive’s business position with the Company.  Executive agrees that, during
Executive’s employment hereunder and for a period of eighteen (18) months
thereafter, Executive will not, directly or indirectly, hire or solicit or
recruit any employee of the Company and/or any of its subsidiaries and/or
affiliates, in all cases, with whom Executive has had direct contact during his
employment hereunder, for the purpose of being employed by Executive or by any
business, individual, partnership, firm, corporation or other entity on whose
behalf Executive is acting as an agent, representative or employee and that
Executive will not convey any such Confidential Information or trade secrets
about employees of the Company or any of its subsidiaries or affiliates to any
other person except within the scope of Executive’s duties hereunder. 
Notwithstanding the foregoing, Executive is not precluded from soliciting any
individual who: (i) responds to any public advertisement or general solicitation
or (ii) has resigned or been terminated by the Company prior to the
solicitation.

 

5

--------------------------------------------------------------------------------


 

(d)                                 NON-SOLICITATION OF BUSINESS PARTNERS. 
During Executive’s employment hereunder, and for a period of eighteen (18)
months thereafter, Executive shall not, without the prior written consent of the
Company, persuade or encourage any business partners or business affiliates of
the Company and/or any of its subsidiaries and/or affiliates, in all cases, with
whom Executive has direct contact during his employment hereunder, to cease
doing business with the Company and/or any of its subsidiaries and/or affiliates
or to engage in any business competitive with the Company and/or its
subsidiaries and/or affiliates.

 

(e)                                  PROPRIETARY RIGHTS; ASSIGNMENT.  All
Employee Developments (defined below) shall be considered works made for hire by
Executive for the Company or, as applicable, its subsidiaries or affiliates, and
Executive agrees that all rights of any kind in any Employee Developments belong
exclusively to the Company.  In order to permit the Company to exploit such
Employee Developments, Executive shall promptly and fully report all such
Employee Developments to the Company.  Except in furtherance of his obligations
as an employee of the Company, Executive shall not use or reproduce any portion
of any record associated with any Employee Development without prior written
consent of the Company or, as applicable, its subsidiaries or affiliates. 
Executive agrees that in the event actions of Executive are required to ensure
that such rights belong to the Company under applicable laws, Executive will
cooperate and take whatever such actions are reasonably requested by the
Company, whether during or after the Term, and without the need for separate or
additional compensation.  “Employee Developments” means any idea, know-how,
discovery, invention, design, method, technique, improvement, enhancement,
development, computer program, machine, algorithm or other work of authorship,
whether developed, conceived or reduced to practice during or following the
period of employment, that: (i) concerns or relates to the actual or anticipated
business, research or development activities, or operations of the Company or
any of its subsidiaries or affiliates, or (ii) results from or is suggested by
any undertaking assigned to Executive or work performed by Executive for or on
behalf of the Company or any of its subsidiaries or affiliates, whether created
alone or with others, during or after working hours, or (iii) uses, incorporates
or is based on Company equipment, supplies, facilities, trade secrets or
inventions of any form or type.  All Confidential Information and all Employee
Developments are and shall remain the sole property of the Company or any of its
subsidiaries or affiliates.  Executive shall acquire no proprietary interest in
any Confidential Information or Employee Developments developed or acquired
during the Term.  To the extent Executive may, by operation of law or otherwise,
acquire any right, title or interest in or to any Confidential Information or
Employee Development, Executive hereby assigns and covenants to assign to the
Company all such proprietary rights without the need for a separate writing or
additional compensation.  Executive shall, both during and after the Term, upon
the Company’s request, promptly execute, acknowledge, and deliver to the Company
all such assignments, confirmations of assignment, certificates, and
instruments, and shall promptly perform such other acts, as the Company may from
time to time in its discretion deem necessary or desirable to evidence,
establish, maintain, perfect, enforce or defend the Company’s rights in
Confidential Information and Employee Developments.

 

6

--------------------------------------------------------------------------------


 

(f)                                   COMPLIANCE WITH POLICIES AND PROCEDURES. 
During the period that Executive is employed with the Company hereunder,
Executive shall adhere to the policies and standards of professionalism set
forth in the Company’s Policies and Procedures as they may exist from time to
time.

 

(g)                                  SURVIVAL OF PROVISIONS.  The obligations
contained in this Section 2 shall, to the extent provided in this Section 2,
survive the termination or expiration of Executive’s employment with the Company
and, as applicable, shall be fully enforceable thereafter in accordance with the
terms of this Agreement.  If it is determined by a court of competent
jurisdiction that any restriction in this Section 2 is excessive in duration or
scope or is unreasonable or unenforceable under applicable law, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by applicable
law.

 

3.                                      TERMINATION OF PRIOR AGREEMENTS.  Except
for any agreements between Executive and the Company relating to currently
outstanding equity awards as of the date of this Agreement (which remain
outstanding), this Agreement constitutes the entire agreement between the
parties and, as of the Effective Date, terminates and supersedes any and all
prior agreements and understandings (whether written or oral) between the
parties with respect to the subject matter of this Agreement.  Executive
acknowledges and agrees that neither the Company nor anyone acting on its behalf
has made, and is not making, and in executing this Agreement, Executive has not
relied upon, any representations, promises or inducements except to the extent
the same is expressly set forth in this Agreement.

 

4.                                      ASSIGNMENT; SUCCESSORS.  This Agreement
is personal in its nature and none of the parties hereto shall, without the
consent of the others, assign or transfer this Agreement or any rights or
obligations hereunder; provided, that the Company may assign this Agreement to,
or allow any of its obligations to be fulfilled by, or take actions through, any
affiliate of the Company (which affiliate clearly has sufficient assets to
satisfy the Company’s obligations under this Agreement) and, in the event of the
merger, consolidation, transfer, or sale of all or substantially all of the
assets of the Company (a “Transaction”) with or to any other individual or
entity, this Agreement shall, subject to the provisions hereof, be binding upon
and inure to the benefit of such successor and such successor shall discharge
and perform all the promises, covenants, duties, and obligations of the Company
hereunder, and in the event of any such assignment or Transaction, all
references herein to the “Company” shall refer to the Company’s assignee or
successor hereunder.

 

5.                                      WITHHOLDING.  The Company shall make
such deductions and withhold such amounts from each payment and benefit made or
provided to Executive hereunder, as may be required from time to time by
applicable law, governmental regulation or order.

 

6.                                      SECTION 409A.

 

(a)                                 For purposes of this Agreement, a
“Separation from Service” occurs when Executive dies, retires or otherwise has a
termination of employment with the Company that constitutes a “separation from
service” within the meaning of Treasury Regulation Section 1.409A-1(h)(1),
without regard to the optional alternative definitions available thereunder.

 

(b)                                 If Executive is a “specified employee”
within the meaning of Treasury Regulation Section 1.409A-1(i) as of the date of
Executive’s Separation from Service, Executive shall not be entitled to any
payment or benefit pursuant to clause (i) of Section 1(d) until the earlier of:
(i) the date which is six (6) months after his Separation from Service for any
reason other than death, or (ii) the date of Executive’s death.  The provisions
of this Section 6(b) shall only apply if, and to the extent, required to avoid
the imputation of any tax, penalty or interest pursuant to Section

 

7

--------------------------------------------------------------------------------


 

409A.  Any amounts otherwise payable to Executive upon or in the six (6) month
period following Executive’s Separation from Service that are not so paid by
reason of this Section 6(b) shall be paid (without interest) as soon as
practicable (and in all events within thirty (30) days) after the date that is
six (6) months after Executive’s Separation from Service (or, if earlier, as
soon as practicable, and in all events within thirty (30) days, after the date
of Executive’s death).

 

(c)                                  It is intended that any amounts payable
under this Agreement and the Company’s and Executive’s exercise of authority or
discretion hereunder shall comply with and avoid the imputation of any tax,
penalty or interest under Section 409A of the Code.  This Agreement shall be
construed and interpreted consistent with that intent.

 

7.                                      HEADING REFERENCES.  Section headings in
this Agreement are included herein for convenience of reference only and shall
not constitute a part of this Agreement for any other purpose.  References to
“this Agreement” or the use of the term “hereof” shall refer to these Standard
Terms and Conditions and the Employment Agreement attached hereto, taken as a
whole.

 

8.                                      REMEDIES FOR BREACH.  Executive
expressly agrees and understands that Executive will notify the Company in
writing of any alleged breach of this Agreement by the Company, and the Company
will have thirty (30) days from receipt of Executive’s notice to cure any such
breach.  Executive expressly agrees and understands that in the event of any
termination of Executive’s employment by the Company during the Term, the
Company’s contractual obligations to Executive shall be fulfilled through
compliance with its obligations under Section 1 of the Standard Terms and
Conditions.

 

Executive expressly agrees and understands that the remedy at law for any breach
by Executive of Section 2 of the Standard Terms and Conditions will be
inadequate and that damages flowing from such breach are not usually susceptible
to being measured in monetary terms.  Accordingly, it is acknowledged that, upon
Executive’s violation of any provision of such Section 2, the Company shall be
entitled to obtain from any court of competent jurisdiction immediate injunctive
relief and obtain a temporary order restraining any threatened or further breach
as well as an equitable accounting of all profits or benefits arising out of
such violation.  Nothing shall be deemed to limit the Company’s remedies at law
or in equity for any breach by Executive of any of the provisions of this
Agreement, including Section 2, which may be pursued by or available to the
Company.

 

9.                                      WAIVER; MODIFICATION.  Failure to insist
upon strict compliance with any of the terms, covenants, or conditions hereof
shall not be deemed a waiver of such term, covenant, or condition, nor shall any
waiver or relinquishment of, or failure to insist upon strict compliance with,
any right or power hereunder at any one or more times be deemed a waiver or
relinquishment of such right or power at any other time or times.  This
Agreement shall not be modified in any respect except by a writing executed by
each party hereto.

 

8

--------------------------------------------------------------------------------


 

10.                               SEVERABILITY.  In the event that a court of
competent jurisdiction determines that any portion of this Agreement is in
violation of any law or public policy, only the portions of this Agreement that
violate such law or public policy shall be stricken.  All portions of this
Agreement that do not violate any statute or public policy shall continue in
full force and effect.  Further, any court order striking any portion of this
Agreement shall modify the stricken terms as narrowly as possible to give as
much effect as possible to the intentions of the parties under this Agreement.

 

11.                               INDEMNIFICATION.  The Company shall indemnify
and hold Executive harmless for acts and omissions in Executive’s capacity as an
officer, director or employee of the Company to the maximum extent permitted
under applicable law; provided, however, that neither the Company, nor any of
its subsidiaries or affiliates shall indemnify Executive for any losses incurred
by Executive as a result of acts described in Section 1(c) of this Agreement.

 

[The Signature Page Follows]

 

9

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED:

 

Date:   June 28, 2018

 

 

 

IAC/InterActiveCorp

 

 

 

 

 

/s/ GREGG WINIARSKI

 

By:

Gregg Winiarski

 

Title:

Executive Vice President, General Counsel & Secretary

 

 

 

 

 

/s/ MARK STEIN

 

Mark Stein

 

--------------------------------------------------------------------------------